Title: To Thomas Jefferson from Abigail Adams, 7 October 17[85]
From: Adams, Abigail
To: Jefferson, Thomas



Dear Sir
London October 7th. 17[85]

   Your very polite favour was handed me by Colo. Franks. I am much obliged to you for the execution of the several commissions I troubled you with. Be assured sir that I felt myself Honourd by your commands, tho I have only in part executed them. For I could not find at any store table Cloths of the dimensions you directed. The width is as you wisht, but they assure me that four yds. and three quarters are the largest size ever used here which will cover a table for 18 persons. To these Cloths there are only 18 Napkins, and to the smaller size only twelve. I was the more ready to credit what they said, knowing that I had been obliged to have a set of tables made on purpose for me in order to dine 16 or 18 persons. These rooms in general are not calculated to hold more and it is only upon extraordinary occasions that you meet with that number at the tables here. The Marquis of Carmarthan who occasionally dines the Foreign ministers, and has a House furn[ishe]d him by his Majesty, cannot entertain more than 15 at once, and upon their Majesties Birth days, he is obliged to dine his company at his Fathers the Duke of Leeds’s. The person where I bought the Cloth offerd to have any size made, that I wisht for, and agreed to take eight pounds ten shillings for 20 Napkins and a cloth 5yds. long. I gave Seven for this which I send, and shall wait your further directions. I took the precaution of having them made and marked to Secure them against the custom House, and hope they will meet your approbation. I think them finer than the pattern, but it is difficult judging by so small a Scrap. I have also bought you two pairs of Nut crackers for which I gave four Shillings. We [find them so?] convenient that I thought they would be equally so to you. The]re is the article of Irish linen which is much Superiour here to any that is to be had in France, and cheeper I think. If you have occasion for any you will be so good as to let me know. It cannot easily pass without being made. But that could be easily done. Only by sending a measure, at the rate of 3 Shilling and six pence per yd. by the peice, the best is to be had. As we are still in your debt, the remainder of the money shall be remitted you or expended here as you direct. Mr. Adams supposed there might be something of a balance due to him in the settlement of a private account with Mr. Barclay, which he has orderd paid to you. He will also pay the money here for the insurence of Mr. Hudons  Life, by which means what ever remains due to you can be easily settled.
Haveing finishd the article of Business, I am totally foild at that of Compliment. Sure the air of France, conspired with the Native politeness and Complasance of the writer to usher into the World Such an assemblage of fine things. I shall value the warrior Deity the more for having been your choise, and he cannot fail being in taste in a Nation which has given us such proofs of their Hostility; forgiveness of injuries is no part of their Character, and scarcly a day passes without a Boxing match; even in this Square which is calld the polite and Court end of the city, my feelings have been repeatedly shock’d to see Lads not more than ten years old striped and fighting untill the Blood flow’d from every part, enclosed by a circle who were claping and applauding the conquerer, stimulating them to continue the fight, and forceing every person from the circle who attempted to prevent it. Bred up with such tempers and principals, who can wonder at the licentiousness of their Manners, and the abuse of their pens. Their arrows do not wound, they rebound and fall harmless […] but amidst their boasted freedom of the press, one must bribe […] to get a paragraph inserted in favour of America, or her Friends. Our Country has no money to spair for such purposes; and must rest upon her own virtue and Magnimimity. So we may too late convince this Nation that the Treasure which they knew not how to value, has irrecoverably past into the possession of those who were possesst of more policy and wisdom.
I wish I might flatter myself with the hope of seeing you here this winter. You would find a most cordial welcome from your American Friends, as well as from some very distinguishd literary Characters of this Nation.
My best regards to Miss Jefferson, to Col. Humphries, to Mr. Short, or any other Friends or acquaintance who may inquire after Your Friend and humble Servant,

A Adams


My daughter presents her respectfull regards to you and compliments to the rest of the Gentlemen.

